Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
Claims 1, 9, and 15 have been amended.  Claim 3-4, 6, and 11-12 have been cancelled.  Claims 1-2, 5, 7-10, and 13-15 are subject to examination and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WIPO (PCT) Patent Application Publication, WO2017061723A1, hereinafter, “Kim”).
Regarding claim 1, Kim teaches:
A method performed by a wireless device adapted to operate in a wireless communication system, the method comprising (Kim: The terminal [i.e., wireless device] may perform RSSI measurement for a frequency indicated by the base station..  ¶ [Page 2, lines 69-72]): 
receiving, from a serving cell operating on an unlicensed carrier (Kim: The terminal may perform RSSI measurement for a frequency indicated by the base station. However, RSSI measurement for the indicated frequency may also be performed for a reference signal transmitted from a serving cell existing in an unlicensed band.  ¶ [Page 2, lines 69-72]), a configuration for an s-measure which is a threshold for a reference signal received power (RSRP) measurement controlling whether the wireless device is required to perform measurements on neighbor cells (Kim: Conventionally, if the base station [i.e., of the serving cell] notifies the quality threshold (s-Measure) of the serving cell, the terminal [i.e., wireless device] evaluates the measurement and reporting criteria of the neighboring cell when the quality of the serving cell [i.e., RSRP, per line 865] is lower than the quality threshold of the serving cell [i.e., condition for measuring neighbor cell(s)].  ¶ [Page 21, lines 864-872]);
receiving, from the serving cell operating on the unlicensed carrier (Kim: The terminal receives measurement configuration information from the base station ...  ¶ [Page 11, line 422]), a channel occupancy threshold (Kim: Channel occupancy of unlicensed frequencies may be evaluated as a ratio of RSSI exceeding a predefined threshold during the measurement period.  ¶ [Page 20, lines 820-821]);
performing the RSRP measurement on the serving cell (Kim: ... the quality (RSRP) of PCell is greater than the threshold value (i.e., s-Measure) set by the network [implies RSRP is measured] ....  ¶ [Page 21, lines 864-868]);
performing a channel occupancy measurement of the unlicensed carrier (Kim: The RSSI measurement result may be an average value of RSSI measured during the measurement period. Alternatively, the RSSI measurement result may be a percentage of RSSI that exceeds a threshold value during the measurement period. Channel occupancy of unlicensed frequencies may be evaluated as a ratio of RSSI exceeding a predefined threshold during the measurement period.  ¶ [Page 20, lines 816-821]); and
based on the channel occupancy of the unlicensed carrier being above the channel occupancy threshold (Kim: Channel occupancy of unlicensed frequencies may be evaluated as a ratio of RSSI exceeding a predefined threshold during the measurement period.  ¶ [Page 20, lines 816-821]), performing measurements on neighbor cells, even though the wireless device is not required to perform measurements on the neighbor cells based on a result of the RSRP measurement being above the s-measure (Kim: If RSSI measurement is set as a related measurement target, even if the threshold value (s-Measure) of PCell is set and the quality (RSRP) of PCell is greater than the threshold value (i.e., s-Measure) set by the network, the terminal RSSI measurement may be performed for a frequency indicated in the related measurement object. Conventionally, if the base station notifies the quality threshold (s-Measure) of the serving cell, the terminal evaluates the measurement and reporting criteria of the neighboring cell [i.e., performing measurements on neighbor cell(s)] when the quality of the serving cell is lower than the quality threshold of the serving cell.  ¶ [Page 21, lines 864-872]).

Regarding claim 9, Kim teaches:
A wireless device adapted to operate in a wireless communication system, the wireless device comprising to (Kim: The terminal [i.e., wireless device] may perform RSSI measurement for a frequency indicated by the base station..  ¶ [Page 2, lines 69-72]): 
a transceiver (Kim: transceiver 1013.  Fig. 10 and ¶ [1031-1032]); 
a processor (Kim: processor 1011.  Fig. 10 and ¶ [1031-1032]); and
a memory operably connectable to the processor and storing instructions that, based on being executed by the processor, perform operations comprising (Kim: The memory 1012 is connected to the processor 1011 and stores various information for driving the processor 1011.  Fig. 10 and ¶ [1033-1034]):
receiving, from a serving cell operating on an unlicensed carrier via the transceiver (Kim: The terminal may perform RSSI measurement for a frequency indicated by the base station. However, RSSI measurement for the indicated frequency may also be performed for a reference signal transmitted from a serving cell existing in an unlicensed band.  ¶ [Page 2, lines 69-72]), a configuration for an s-Measure which is a threshold for a reference signal received power (RSRP) measurement controlling whether the wireless device is required to perform measurements on neighbor cells (Kim: Conventionally, if the base station [i.e., of the serving cell] notifies the quality threshold (s-Measure) of the serving cell, the terminal [i.e., wireless device] evaluates the measurement and reporting criteria of the neighboring cell when the quality of the serving cell [i.e., RSRP, per line 865] is lower than the quality threshold of the serving cell [i.e., condition for measuring neighbor cell(s)].  ¶ [Page 21, lines 864-872]);
receiving, from the serving cell operating on the unlicensed carrier via the transceiver (Kim: The terminal receives measurement configuration information from the base station ...  ¶ [Page 11, line 422]), a channel occupancy threshold (Kim: Channel occupancy of unlicensed frequencies may be evaluated as a ratio of RSSI exceeding a predefined threshold during the measurement period.  ¶ [Page 20, lines 820-821]);
performing the RSRP measurement on the serving cell (Kim: ... the quality (RSRP) of PCell is greater than the threshold value (i.e., s-Measure) set by the network [implies RSRP is measured] ....  ¶ [Page 21, lines 864-868]);
performing a channel occupancy measurement of the unlicensed carrier (Kim: The RSSI measurement result may be an average value of RSSI measured during the measurement period. Alternatively, the RSSI measurement result may be a percentage of RSSI that exceeds a threshold value during the measurement period. Channel occupancy of unlicensed frequencies may be evaluated as a ratio of RSSI exceeding a predefined threshold during the measurement period.  ¶ [Page 20, lines 816-821]); and
based on the channel occupancy of the unlicensed carrier being above the channel occupancy threshold (Kim: Channel occupancy of unlicensed frequencies may be evaluated as a ratio of RSSI exceeding a predefined threshold during the measurement period.  ¶ [Page 20, lines 816-821]), performing measurements on neighbor cells, even though the wireless device is not required to perform measurements on the neighbor cells based on a result of the RSRP measurement being above the s- measure (Kim: If RSSI measurement is set as a related measurement target, even if the threshold value (s-Measure) of PCell is set and the quality (RSRP) of PCell is greater than the threshold value (i.e., s-Measure) set by the network, the terminal RSSI measurement may be performed for a frequency indicated in the related measurement object. Conventionally, if the base station notifies the quality threshold (s-Measure) of the serving cell, the terminal evaluates the measurement and reporting criteria of the neighboring cell [i.e., performing measurements on neighbor cell(s)] when the quality of the serving cell is lower than the quality threshold of the serving cell.  ¶ [Page 21, lines 864-872]).

Regarding claim 15, Kim teaches:
A processing apparatus adapted to control a wireless device in a wireless communication system, (Kim: The terminal [i.e., wireless device] may perform RSSI measurement for a frequency indicated by the base station..  ¶ [Page 2, lines 69-72]), the processing apparatus comprising:
a processor (Kim: processor 1011.  Fig. 10 and ¶ [1031-1032]); and
a memory operably connectable to the processor, wherein the processor is configured to perform operations comprising (Kim: The memory 1012 is connected to the processor 1011 and stores various information for driving the processor 1011.  Fig. 10 and ¶ [1033-1034]):
obtaining a configuration for an s-Measure which is a threshold for a reference signal received power (RSRP) measurement controlling whether the wireless device is required to perform measurements on neighbor cells (Kim: Conventionally, if the base station [i.e., of the serving cell] notifies the quality threshold (s-Measure) of the serving cell, the terminal [i.e., wireless device] evaluates the measurement and reporting criteria of the neighboring cell when the quality of the serving cell [i.e., RSRP, per line 865] is lower than the quality threshold of the serving cell [i.e., condition for measuring neighbor cell(s)].  ¶ [Page 21, lines 864-872]);
obtaining a channel occupancy threshold (Kim: The terminal receives measurement configuration information from the base station ... Channel occupancy of unlicensed frequencies may be evaluated as a ratio of RSSI exceeding a predefined threshold during the measurement period.  ¶ [Page 11, line 422; Page 20, lines 820-821]);
performing the RSRP measurement on a serving cell (Kim: ... the quality (RSRP) of PCell is greater than the threshold value (i.e., s-Measure) set by the network [implies RSRP is measured] ....  ¶ [Page 21, lines 864-868]);
performing a channel occupancy measurement of an unlicensed carrier (Kim: The RSSI measurement result may be an average value of RSSI measured during the measurement period. Alternatively, the RSSI measurement result may be a percentage of RSSI that exceeds a threshold value during the measurement period. Channel occupancy of unlicensed frequencies may be evaluated as a ratio of RSSI exceeding a predefined threshold during the measurement period.  ¶ [Page 20, lines 816-821]); and
based on the channel occupancy of the unlicensed carrier being above the channel occupancy threshold (Kim: Channel occupancy of unlicensed frequencies may be evaluated as a ratio of RSSI exceeding a predefined threshold during the measurement period.  ¶ [Page 20, lines 816-821]), performing measurements on neighbor cells, even though the wireless device is not required to perform measurements on the neighbor cells based on a result of the RSRP measurement being above the s- measure (Kim: If RSSI measurement is set as a related measurement target, even if the threshold value (s-Measure) of PCell is set and the quality (RSRP) of PCell is greater than the threshold value (i.e., s-Measure) set by the network, the terminal RSSI measurement may be performed for a frequency indicated in the related measurement object. Conventionally, if the base station notifies the quality threshold (s-Measure) of the serving cell, the terminal evaluates the measurement and reporting criteria of the neighboring cell [i.e., performing measurements on neighbor cell(s)] when the quality of the serving cell is lower than the quality threshold of the serving cell.  ¶ [Page 21, lines 864-872]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Wong et.al. (US Patent Application Publication, 20190281515, hereinafter, “Wong”).
Regarding claim 2, Kim discloses on the features with respect to claim 1 as outlined above.
Kim does not explicitly teach:
wherein the wireless device is in a radio resource control (RRC) connected mode. 
However, in the same field of endeavor, Wong teaches:
wherein the wireless device is in a radio resource control (RRC) connected mode (Wong: if the mobile device 105 is in RRC-Connected mode, the mobile device 105 issues measurement reports to the serving RAN device.  Fig. 4 and ¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 5, Kim discloses on the features with respect to claim 1 as outlined above.
Kim does not explicitly teach:
wherein the wireless device is in a radio resource control (RRC) idle mode and/or an RRC inactive mode. 
However, in the same field of endeavor, Wong teaches:
wherein the wireless device is in a radio resource control (RRC) idle mode (Wong: RSRP can be used to measure the RAN device signal whether the mobile device 105 is in a radio resource control (RRC) idle mode or an RRC connected mode.  Fig. 1 and ¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 8, Kim discloses on the features with respect to claim 1 as outlined above.
Kim does not explicitly teach:
wherein the wireless device is in communication with at least one of a user equipment, a network, and/or autonomous vehicles other than the wireless device. 
However, in the same field of endeavor, Wong teaches:
wherein the wireless device is in communication with at least one of a user equipment (Wong: mobile device operating in the mobile communication system.  Figs. 1, 2, 3 and ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 10, Kim discloses on the features with respect to claim 9 as outlined above.
Kim does not explicitly teach:
wherein the wireless device is in a radio resource control (RRC) connected mode. 
However, in the same field of endeavor, Wong teaches:
wherein the wireless device is in a radio resource control (RRC) connected mode (Wong: if the mobile device 105 is in RRC-Connected mode, the mobile device 105 issues measurement reports to the serving RAN device.  Fig. 4 and ¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 13, Kim discloses on the features with respect to claim 9 as outlined above.
Kim does not explicitly teach:
wherein the wireless device is in a radio resource control (RRC) idle mode and/or an RRC inactive mode, and
wherein the quality of the serving cell is based on at least one of an RSRP of the serving cell or a reference signal received quality (RSRQ) of the serving cell. 
However, in the same field of endeavor, Wong teaches:
wherein the wireless device is in a radio resource control (RRC) idle mode (Wong: RSRP can be used to measure the RAN device signal whether the mobile device 105 is in a radio resource control (RRC) idle mode or an RRC connected mode.  Fig. 1 and ¶ [0036]), and
wherein the quality of the serving cell is based on at least one of an RSRP of the serving cell (Wong: the power/quality of the RAN device signals can be measured and/or evaluated by the mobile device 105. In one embodiment, the signal can be evaluated according to a Reference Signal Received Power (RSRP).  Fig. 1 and ¶ [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Siomina et.al. (US Patent Application Publication, 20190149252, hereinafter, “Siomina”).
Regarding claim 7, Kim discloses on the features with respect to claim 1 as outlined above.
Kim does not explicitly teach:
wherein the channel occupancy of the unlicensed carrier is based on a received signal strength indicator (RSSI) of the unlicensed carrier. 
However, in the same field of endeavor Siomina teaches:
wherein the channel occupancy of the unlicensed carrier is based on a received signal strength indicator (RSSI) of the unlicensed carrier (Siomina: The wireless device-reportable RSSI measurement is used for the channel occupancy measurement, which is a percentage of (per-symbol) samples when the RSSI was above the configured channelOccupancyThreshold for the associated reportConfig.  ¶ [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the features as taught by Siomina above in order to control channel occupancy measurement quality. (Siomina, ¶ [0015]).

Regarding claim 14, Kim discloses on the features with respect to claim 9 as outlined above.
Kim does not explicitly teach:
wherein the channel occupancy of the unlicensed carrier is based on a received signal strength indicator (RSSI) of the unlicensed carrier. 
However, in the same field of endeavor Siomina teaches:
wherein the channel occupancy of the unlicensed carrier is based on a received signal strength indicator (RSSI) of the unlicensed carrier (Siomina: The wireless device-reportable RSSI measurement is used for the channel occupancy measurement, which is a percentage of (per-symbol) samples when the RSSI was above the configured channelOccupancyThreshold for the associated reportConfig.  ¶ [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the features as taught by Siomina above in order to control channel occupancy measurement quality. (Siomina, ¶ [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416